Title: Notes on a Conversation with Tench Coxe, [27 December 1797]
From: Jefferson, Thomas
To: 


                    
                        [27 Dec. 1797]
                    
                    27.    Tenche Coxe tells me that a little before Hamilton went out of office, or just as he was going out, taking with him his last conversation, and among other things, on the subject of their differences, ‘for my part, says he, I avow myself a Monarchist; I have no objection to a trial being made of this thing of a republic, but’ &c.
                